DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/29/2022 was considered and placed on the file of record by the examiner.
 
	

Claim Rejections - 35 USC § 112
Claims 6, 7, 8, 15, 16, 17 are objected to because of the following informalities: “DTS”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 9, 10, 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chu et al. (US 2009/0087062).

Regarding claim 1, Chu teaches an image processing method, comprising: 
obtaining a volumetric image (see figure 2, para. 0032, Chu discusses obtaining a volumetric image);
performing forward projection of voxels in the volumetric image from different positions onto a first plane using a processor (see figure 2, para. 0032, Chu discusses performing forward projections from different viewpoints); and 
summing projections on the first plane resulted from the forward projection from the different positions to create a first image slice in the first plane (see figure 2, claim 10, para. 0032, Chu discusses creating an object by summing the forward projections from different viewpoints).

Regarding claim 9, Chu teaches wherein act of performing the forward projection considers voxels along a projection path that are both in front of, and in the back of, the first image plane (see figure 2, claim 10, para. 0032, Chu discusses performing forward projections on volume data).

Claim 10 is rejected as applied to claim 1 as pertaining to a corresponding computer product.
Claim 18 is rejected as applied to claim 9 as pertaining to a corresponding computer product.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu et al. (US 2009/0087062) in view of Boas (US 8,233,586).

Regarding claim 3, Chu does not expressly teach further comprising de-blurring the first image slices.  However, Hsieh teaches further comprising de-blurring the first image slices (see claim 9, Hsieh discusses reducing the blur to the current image, followed by forward projection).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Chu with Boas to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform image reconstruction.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chu in this manner in order to improve image reconstruction by deblurring image data to eliminate noise and perform proper image reconstruction on clear image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chu, while the teaching of Boas continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of filtering noise to properly perform image reconstruction with errors.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 12 is rejected as applied to claim 3 as pertaining to a corresponding computer product.



Claims 6-8, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu et al. (US 2009/0087062) in view of Yin et al. (US 2007/0291895).

Regarding claim 6, Chu does not expressly teach further comprising comparing the first image slice or a template derived from the first image slice with an input image, wherein the input image comprises at least a portion of a DTS image.
However, Yin teaches further comprising comparing the first image slice or a template derived from the first image slice with an input image, wherein the input image comprises at least a portion of a DTS image (see claim 23, para. 0065, Yin discusses DTS verification image data is compared with the DTS reference image data of target).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Chu with Yin to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform image reconstruction.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chu in this manner in order to improve image reconstruction by comparing image data to analyze image voxels.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chu, while the teaching of Yin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of comparing image data to properly perform image reconstruction with errors.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 7, Yin teaches wherein the different positions are separated by an angular spacing that corresponds with an angular spacing of projection images forming the DTS image (see para. 0061-0062, Yin discusses scan angles of DTS verification image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Chu with Yin to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform image reconstruction.  

Regarding claim 8, Chu does not expressly teach wherein the first image slice comprises an artificial DTS image. However, Yin teaches wherein the first image slice comprises an artificial DTS image (see claim 23, para. 0065, Yin discusses DTS verification image data is compared with the DTS reference image data of target).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Chu with Yin to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform image reconstruction.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chu in this manner in order to improve image reconstruction on DTS images.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chu, while the teaching of Yin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of obtaining DTS image data and performing image reconstruction.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 15 is rejected as applied to claim 6 as pertaining to a corresponding computer product.
Claim 16 is rejected as applied to claim 7 as pertaining to a corresponding computer product.
Claim 17 is rejected as applied to claim 8 as pertaining to a corresponding computer product.
Allowable Subject Matter
Claims 2, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “further comprising: performing forward projection of the voxels in the volumetric image from the different positions onto a second plane that is parallel to the first plane; and summing projections on the second plane resulted from the forward projection from the different positions on the second plane to create a second image slice in the second plane.”

Claims 4, 5, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “further comprising: obtaining additional image slices that are parallel to the first image slice; and wherein the act of de-blurring the first image slice comprises obtaining a blur image using the additional image slices, and subtracting the blur image from the first image slice.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hsieh et al. (US 2007/0297660) discusses iteratively reconstructing image data.
Jerebko (US 2014/0294138) discusses reconstructing a set of slices and predicting artifact free voxel intensity based on projection pixels and reconstructed images are deblurred.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663